DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 15 May 2020.
Claims 1-20 are currently pending and have been examined.

	
	Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract uses legalese to give a brief description.  The abstract should be in a narrative form and not contain legalese.  For example, words used that are legalese: “For example, one or more embodiments described herein can comprise a system, which can comprise a memory that can store computer executable components. The system can also comprise a processor, operably coupled to the memory, and that can execute the computer executable components stored in the memory. The computer executable components can comprise”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1022 (disk).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 10 is directed to a method comprising a series of steps; and Claim 15 is directed to a computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 10, and 15) are directed, in part, to visibility access to a group of entities regarding transactions associated with a collective of digital monetary deposits, and provides management access to a management delegate of the group of entities; and in response to action of the management delegate distributes funds from the collective to the group of entities; Granting a group of entities monitoring access to a digital monetary repository; and distributing funds from the digital monetary repository to an entity from the group of entities in response to a triggering event, wherein the monitoring access renders a balance of the digital monetary repository and the distributing visible to the group of entities; associating a plurality of entities with a digital monetary repository, wherein the plurality of entities have monitoring access to the digital monetary repository that renders deposits, withdraws, and balances of the digital monetary repository visible; and distributing funds to one or more entities from the plurality of entities in response to a deposit made into the digital monetary repository.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of   If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “memory,” “non-transitory computer readable medium,” “computer instructions,” “operations,” “a digital monetary repository,” “distribution component,” “access component,” and “a system” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the 
Dependent claims 2-9, 11-14, 16-20 are directed to explaining more about the system can do and how it follow rules.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US 2006/0218651 A1) hereinafter Ginter, in view of Rathbun et al. (US 8,190,518 B2) hereinafter Rathbun.
Claim 1
Ginter discloses the following limitations:
A system, comprising: a memory; and a processor configured to execute computer instructions stored in the memory that when executed cause the system to perform operations, the computer instructions further comprising: (see at least abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] .  Ginter discloses a financial clearinghouse that contains an administrative and support services for electronic commerce and electronic rights and transaction management.  These administrative and support services supply a secure foundation for conducting financial management, rights 
 an access component that provides visibility access to a group of entities regarding transactions associated with a collective of digital monetary deposits, and provides management access to a management delegate of the group of entities; and(see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes reports.  Ginter discloses that there are privacy concerns and the financial clearinghouse only conveys information permitted to each party.  There are hierarchies recorded and relationships recorded and payments are distributed and information conveyed to a plurality of parties is based on their hierarchy and relationship.).   
a distribution component that in response to action of the management delegate distributes funds from the collective to the group of entities.  (see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211] .  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.). 

Ginter discloses the limitations shown above.  
Rathbun further explains more about the depositing and withdrawing accounts. 
a distribution component that in response to action of the management delegate distributes funds from the collective to the group of entities.  (see at least col. 1 l. 56-col. 2 l. 11; col. 2 l. 27-col. 3 l. 62.  Rathbun discloses transferring monetary funds among various accounts of a holder/owner.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter to incorporate the teachings of Rathbun and disclose more about the accounts because doing so would allow monetary transfer of funds between accounts at the most opportune times for the holder/owner (see at least Rathbun col. 1 ll. 7-52). 

Claim 2
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 1, further comprising: a membership component that manages an entity roster for the group of entities based on a preference parameter received from the group of entities, wherein the entity roster defines a composition of the group of entities.  (see at least [[0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses financial clearinghouse that holds rules for distributing funds.  The financial clearinghouse has a record of the hierarchy of various individuals and groups, what information can be conveyed to each individual and/or group, and how payments are to be distributed to each individual and/or group.). 

Claim 3
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 1, further comprising: a policy component that defines a distribution policy associated with the transactions, wherein the distribution component distributes the funds in accordance with the distribution policy.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 4
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 3, wherein the policy component defines the distribution policy based on a governing financial guideline. (see at least [1086]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses that the financial clearinghouse contains a rules and controls that indicates that municipal, California, and US federal sales taxes should also be collected.  The financial clearinghouse collects the appropriate sales taxes and deposits the funds in the appropriate accounts, for example certain funds would be deposited in the account belonging to the appropriate State of California tax collection agency.).  

Claim 5
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 3, wherein the distribution policy directs an equal distribution of the funds amongst the group of entities or an unequal distribution of the funds amongst the group of entities. (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.). 

Claim 6
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 3, further comprising: a modification component that modifies the distribution policy based on a condition set by the management delegate regarding the transactions.  (see at least  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  Each individual is in a hierarchy of what information may be disclosed to that individual and how payouts are to be distributed.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.). 

Claim 7
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 6, further comprising: a reservation component that reserves a portion of the collective from distribution by the distribution component in response to the repository component receiving the deposits. (see at least [0612] [1056] [1169] [1211] [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, after a reader purchases a book, the author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 8
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 7, further comprising: a permissions component that authorizes a withdraw from the portion of the collective reserved by the reservation component based on a permission signal received from the group of entities. (see at least[0612] [1056] [1169] [1211]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the 

Claim 9
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The system of claim 8, further comprising: a report component that generates a report regarding historic status of the collective, wherein the access component further provides visibility access of the report to the group of entities.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts. Rules are established of which individuals are sent reports, and which are not.).

Claim 10
Ginter discloses the following limitations:
A computer-implemented method, comprising: granting, by a system operatively coupled to a processor, a group of entities monitoring access to a digital monetary repository; and (see at least abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that contains an administrative and support services for electronic commerce and electronic rights and transaction management.  These administrative and support services supply a secure foundation for conducting financial management, rights management, certificate authority, rules clearing, usage clearing, secure directory services, and other transaction related capabilities functioning over a vast electronic network such as the 
distributing, by the system, funds from the digital monetary repository to an entity from the group of entities in response to a triggering event, wherein the monitoring access renders a balance of the digital monetary repository and the distributing visible to the group of entities.  (see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [612] [1056] [1169] [1211] .  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.).


Ginter discloses the limitations shown above.  
Rathbun further explains more about the depositing and withdrawing accounts. 
distributing, by the system, funds from the digital monetary repository to an entity from the group of entities in response to a triggering event, wherein the monitoring access renders a balance of the digital monetary repository and the distributing visible to the group of entities.  (see at least col. 1 l. 56-col. 2 l. 11; col. 2 l. 27-col. 3 l. 62.  Rathbun discloses transferring monetary funds among various accounts of a holder/owner.). 


Claim 11
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The computer-implemented method of claim 10, further comprising: defining, by the system, a management delegate from the group of entities, wherein the distributing the funds is performed in accordance with a distribution policy set by the management delegate. (see at least [0612] [1056] [1169] [1211]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 12
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The computer-implemented method of claim 11, wherein the triggering event is receiving, by the system, a deposit to the digital monetary repository, and wherein the distribution policy is selected from the group consisting of an equal distribution of the funds amongst entities from the group of entities and an unequal distribution of the funds amongst entities from the group of entities.  (see at least [0612] [1056] [1169] [1211]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Ginter discloses the financial clearinghouse has a record of the hierarchy of various individuals and groups, what information can be conveyed to each individual and/or group, and how payments are to be distributed to each individual and/or group.).

Claim 13
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The computer-implemented method of claim 12, further comprising: preserving, by the system, a portion of the balance of the digital monetary repository from the distributing based on a fiscal policy set by the management delegate.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1086] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Ginter discloses the financial clearinghouse has a record of the hierarchy of various individuals and groups, what information can be conveyed to each 

Claim 14
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The computer-implemented method of claim 13, further comprising: generating, by the system, a transaction history associated with the digital monetary repository, wherein the monitoring access further renders the transaction history visible to the group of entities.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 15
Ginter discloses the following limitations:
A non-transitory computer readable medium comprising instructions that, in response to execution, cause a system including a processor and memory to perform operations comprising: associating a plurality of entities with a digital monetary repository, wherein the plurality of entities have monitoring access to the digital monetary repository that renders deposits, withdraws, and balances of the digital monetary repository visible; and(see at least abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] 
 distributing funds from the digital monetary repository to one or more entities from the plurality of entities in response to a deposit made into the digital monetary repository.  (see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [612] [1056] [1169] [1211] .  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.).


Ginter discloses the limitations shown above.  
Rathbun further explains more about the depositing and withdrawing accounts. 
distributing funds from the digital monetary repository to one or more entities from the plurality of entities in response to a deposit made into the digital monetary repository.  (see at least col. 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter to incorporate the teachings of Rathbun and disclose more about the accounts because doing so would allow monetary transfer of funds between accounts at the most opportune times for the holder/owner (see at least Rathbun col. 1 ll. 7-52).

Claim 16
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The non-transitory computer readable medium of claim 15, wherein the operations further comprise: defining a distribution policy that directs how the funds are distributed to the one or more entities. (see at least [ 0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 17
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The non-transitory computer readable medium of claim 16, wherein the distribution policy sets a portion of the deposit to be the funds distributed to the one or more entities.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 18
Ginter/Rathbun disclose the limitations shown above.  Further, Ginter discloses:
The non-transitory computer readable medium of claim 16, wherein the operations further comprise: transferring a portion of the deposit to a savings account associated with the digital monetary repository prior to a distribution of the funds to the one or more entities, wherein withdraws from the savings account require approval from the plurality of entities.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts and deposits into consumer’s accounts.  Rules are established in order to distribute the payments to the plural parties.  Information may be sent to each individual before a distribution – the rules are examined before funds are deposited in a consumer’s account.). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US 2006/0218651 A1) hereinafter Ginter, in view of Rathbun et al. (US 8,190,518 B2) hereinafter Rathbun, in view of Kirsch (US 2015/0088754 A1) hereinafter Kirsch.
Claim 19
Ginter/Rathbun disclose the limitations shown above.  Ginter/Rathbun fail to specially disclose voting.
Yet, Kirsch discloses the following limitations.
The non-transitory computer readable medium of claim 18, wherein the operations further comprise: administering a voting ballot to the plurality of entities regarding a requested permission; and collecting results of the voting ballot from the plurality of entities to determine with the requested permission is approved.  (see at least [0007]-[0010] [0029]-[0034] [0048] Table 1 [0419] [0485].  Kirsch discloses a methods and system, for using information in conjunction with a data repository in order to complete management tasks, such as voting.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter/Rathbun to incorporate the teachings of Kirsch and specifically disclose voting because doing so would allow one to vote or change their proxy to vote before a vote is to take place (see at least Kirsch [0007]-[0010][ Table 1 ] 0029]-[0034] [0048] [0419] [0485]). 

Claim 20
Ginter//Kirsch disclose the limitations shown above.  Rathbun specifically discloses the requested permission is a request to withdraw an amount from the savings account.
The non-transitory computer readable medium of claim 19, wherein the requested permission is a request to withdraw an amount from the savings account.  (see at least  col. 1 l. 56-col. 2 l. 11; col. 2 l. 27-col. 3 l. 62.  Rathbun discloses a method and system for withdrawing an amount from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter/Rathbu/Kirsch to incorporate the teachings of Rathbun and disclose more about the accounts because doing so would allow monetary transfer of funds between accounts at the most opportune times for the holder/owner (see at least Rathbun col. 1 ll. 7-52). 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691